DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response an application filed on 10/22/2018.
Claims 1-20 are pending. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Currently abstract is less than words in length.  It is suggested to have the abstract within the range of 50 to 150 words in length.

Appropriate corrections are required.

Claim Objections
Claims 1-2,5-7, 9, 10 and 12-15 are objected to because of the following informalities:  

In Claim 1,

Line 1, it is suggested to amend “such that A is” to “wherein component A is” in order to provide clarity in the claim.
Line 2, it is suggested to amend “the saponin family and B” to “a saponin family and wherein component B” in order to provide clarity in the claim.
Line 2, it is suggested amend “silica, said silica” to “a silica, said precursor of the silica” in order to ensure proper antecedent basis.

In Claim 2,
Lines 1-2, it is suggested to amend “wherein the silica precursor” to “wherein the precursor of the silica” in order to provide clarity in the claim.

In Claim 5,
Line 2, it is suggested to amend “wherein the mesopores have a minimize size” to “comprises mesopores that have an average size” in order to provide clarity in the claim.

In Claim 6,
Line 2, it is suggested to amend “the specific surface area, measured by the BET method, is” to “wherein the mesoporous silica has a specific surface area, measured by the BET method of” to in order to ensure proper antecedent basis.

In Claim 7, 
Line 2, it is suggested to amend “claim 1whose pore volume is” to “wherein the mesoporous silica has a pore volume of” to in order to ensure proper antecedent basis.

In Claim 9,
Line 1, it is suggested to amend “mesoporous silica” to “a mesoporous silica” in order to ensure proper antecedent basis.
Line 2, it is suggested to amend “such that A is” to “wherein component A is” in order to provide clarity in the claim.
Lines 2-3, it is suggested to amend “the saponin family and B” to “a saponin family and wherein component B” in order to provide clarity in the claim.
Line 4, it is suggested amend “silica” to “a silica” in order to ensure proper antecedent basis.

In Claim 10,
Line 1, it is suggested to amend “wherein the silica precursor” to “wherein the precursor of the silica” in order to provide clarity in the claim.

In Claim 12,
Lines 1-2, it is suggested to amend “wherein the silica precursor” to “wherein the precursor of the silica” in order to provide clarity in the claim.
Lines 2-3, it is suggested to amend “so that the ratio between the amount of silica precursor and the amount” to “that a ratio between an amount of the precursor of the silica and an amount” in order to provide clarity in the claim.

In Claim 13,
Lines 1-2, it is suggested to amend “wherein the silica precursor” to “wherein the precursor of the silica” in order to provide clarity in the claim.

In Claim 14,
Lines 1-2, it is suggested to amend “the temperature” to “a temperature” in order to ensure proper antecedent basis.

In Claim 15,
Line 2, it is suggested to amend “the pH” to “a pH” in order to ensure proper antecedent basis.

Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.




Claim 3-4, 11-12, 16, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 2 recites “all the O-Rn bonds” and  “n is 1,2,3 or 4” which is not clear which “all the O-Rn bonds are referred and where “n” is referenced in claim 1 since claim 1 does not recite any formula with any O-Rn bonds and “n” and further Claim 2 which mentions the precursor of the silica having formula  “Si(OR1)(OR2)(OR3)(OR4)” but does not disclose any “O-Rn bonds” and does not disclose in the formula that has “n”.  
 Clarification is requested. 
Claim 4, line 2 recites “wherein R is methyl or ethyl” which is not clear where “R” is referenced in claim 1 since claim 1 is not limited to any formula having “R”.  Clarification is requested.
Claim 11, line 2 recites “an amount sufficient” is not clear asto what is considered as “an amount sufficient”. Is amount sufficient implies to 100%, 50%, 25% or 0.1% and what unit is amount referenced to, is it wt%, mol%, mass%, vol%. 

Clarification is requested.
Claim 12, line recites “the silica precursor 5” is not clear since claim 9 mention “precursor of a silica” and nowhere in the claim references “the silica precursor 5”.  
Further claim recites “an amount sufficient” which is not clear asto what is considered as “an amount sufficient”. Further, Is the amount sufficient implies to 100%, 50%, 25% or 0.1% and what unit is amount referenced to, is it wt%, mol%, mass%, vol%?
Further claim recites “ratio” which is not clear as to if the ratio is referred to as “parts by mass ratio”, “weight ratio” or “mole ratio” or “volume ratio”. 
Further, claim recites “structuring agent” which is not clear since claim 9 does not mention structuring agent but mention surfactant. Examiner has interpreted “structuring agent” as “surfactant” for examining purpose. 
Clarification is requested.
Claim 16 line 2 recites “the rest”. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 line 2 recites “the washed product”. There is insufficient antecedent basis for this limitation in the claim. Further, “the washed product” is not clear in the claim if “the washed product” is referred to “product a” or “product b” or “both”.  Clarification is requested. 
Claim 20 provide for the use of the mesoporous silica as described in claim 1 for uses in the fields of food or feed, drugs for human or animal use, cosmetics, biocides, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely 
Claim 20 is also rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claims 3-4, 18, 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 3-4 are improperly dependent on Claim 1 where Claim 3  recites “all the  O-Rn bonds, n is 1, 2, 3 or 4” and Claim 4 recites “wherein R is methyl or ethyl” do not further limit the subject matter of claim 1.  However, Claim 3 does further limit the subject matter of claim 2 and Claim 4 does further limit the subject matter of Claim 3.
Claim 18 is improperly dependent on claim 9 since Claim 9 does not further limit to obtaining product a and product b. However, claim 18 recites “the product a” which does further limit the subject matter of Claim 16 and further claim 18 recites “the product b” which does further limit the subject matter of Claim 17.
Claim 19 is improperly dependent on claim 9 since Claim 9 does not further limit to any washed product. However, claim 19 recites “the washed product” which does further limit the subject matter of Claim 18 that recites “the product a and/or the product b is subjected to at least one washing”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stangar et al (NPL: “Alkyl-glycoside surfactants in the synthesis of mesoporous silica films”, silicon chemistry, vol.21, 2003, pages 157-165, IDS cited reference by applicant).

As per claim 1-4, Stangar et al teaches a mesoporous silica prepared comprising of structuring agent or surfactant comprising of alkyl glycosides (i.e., reads on claimed limitation of surfactant of saponin family) in particular to β-C8Glc, β-C10Mal and β-C12Mal which are amphiphilic molecules composed of hydrophilic sugar head and a lipophilic alkyl chain (see page 157, right column, see page 158 experimental and right column under results and discussion) and further comprising of a precursor of silica (i.e., TEOS- meets presently claimed limitation of claims 2-4) and the silica precursor  comprising of 2 to 9 wt% of surfactant (i.e., alkyl glycoside, see page 158 experimental data).

As per claim 8, Stangar teaches sugar-based surfactant (i.e., considered as food grade, see page 157, right column, see page 158 experimental and right column under results and discussion).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stangar et al (NPL: “Alkyl-glycoside surfactants in the synthesis of mesoporous silica films”, silicon chemistry, vol.21, 2003, pages 157-165, IDS cited reference by applicant) in view of Ying et al (US PGPUB No.: 2011/0268970 A1).
As per claim 5-7, Stangar teaches a method of producing mesoporous silica in which alkyl glycoside surfactant (i.e., component A comprising surfactant of saponin family), TEOS (i.e., component B comprising of silica precursor), water and HCL were mixed (see experimental section on page 158, page 157, right column, see page 158 right column).  Further, Stangar discloses molar ratio of TEOS, ethanol, H2O, and HCL as 1:20:4:0.004 and 2 to 9 wt% of surfactant is added to the mixture.
Stangar does not explicitly disclose or suggest mesoporous silica having mesoporous having a minimum size of 1nm.
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given Stagnar and Ying are both directed to mesoporous silica comprising surfactant, silica precursor, solvent (i.e., water), therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to utilize the mean pore size of Ying with Stangar which provides long term stability as taught by Ying (paragraph 0097).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stangar et al (NPL: “Alkyl-glycoside surfactants in the synthesis of mesoporous silica films”, silicon chemistry, vol.21, 2003, pages 157-165, IDS cited reference by applicant).

As per Claim 12, Stangar teaches a method of producing mesoporous silica in which alkyl glycoside surfactant (i.e., component A comprising surfactant of saponin family), TEOS (i.e., component B comprising of silica precursor), water and HCl were mixed (see experimental section on page 158, page 157, right column, see page 158 right column).  Further Stangar discloses molar ratio of TEOS, ethanol, H2O, and HCl as 1:20:4:0.004 and 2 to 9 wt% of surfactant is added to the mixture.
Stangar does not explicitly disclose or suggest silica precursor is added to the solvent in an amount sufficient so that the ratio between the amount of silica precursor and the amount of structuring agent (i.e., surfactant) is between 0.5 and 50.
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stangar et al (NPL: “Alkyl-glycoside surfactants in the synthesis of mesoporous silica films”, silicon chemistry, vol.21, 2003, pages 157-165, IDS cited reference by applicant) in view of Yuichi et al (JP2017081789 A1, filing date October 2015, machine translation).

As per claims 13-15, Stangar teaches a method of producing mesoporous silica in which alkyl glycoside surfactant (i.e., component A comprising surfactant of saponin family), TEOS (i.e., component B comprising of silica precursor), water and HCL were mixed (see experimental section on page 158, page 157, right column, see page 158 right column).  
Stangar does not explicitly disclose or suggest the silica precursor is added to solvent dropwise.
However, Yuichi discloses method of producing mesoporous silica comprising of silica precursor comprising of solvent (i.e., water) and silica precursor (i.e., TEOS or TMS) where TEOS is added dropwise to the solvent at room temperature (reads on between 15 and 35° C of claim 14) and pH being 2 or less (reads on at most pH being 7 for the solvent of claim 15, see examples 1, 5, paragraphs 0059, 0065).


As per claims 16-19, Yuichi teaches the mixture is stirred for 5 minutes or more and 2 hours or less (reads on limitation of at least 10 min of stirring of claim 17) and then is left at temperature less than 80° C (reads on limitation of minimum temperature of 20° C for claims 16 and 17) for 2 hours or more and one week or less (paragraph 0072, reads on limitation of stand for at least 5 hours of claim 16) followed by filtration (reads on limitation of followed by filtration of claim 16) or evaporation (reads on claim 17 limitation of stirring followed by evaporation), washing with ethanol (reads on limitation of washing with ethanol) and drying (paragraph 0073, see examples 1, 5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        11/20/2021